DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/GR2017/000058 filed September 28, 2017 and to Foreign Application No. GR20160100493 filed September 28, 2016

Status of Claims 
This Office Action is responsive to the amendment filed on March 29, 2022. As directed by the amendment: claims 10-18 have been amended; and claim 19 has been added. Thus, claims 10-19 are presently pending in this application.
Claims 15-16 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments obviate the previous 35 U.S.C. 112(b) rejection. Claims 10 and 17-18 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zangerle (U.S. Pub. No. 2010/0242960). Claims 11-12 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ambrosio et al. (U.S. Patent No. 5,394,868). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Smith et al. (U.S. Patent No. 6,089,228). Claims 14-15 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Colosio (U.S. Pub. No. 2015/0283338). Claim 16 was previously rejected under 35 U.S.C. 103 as being unpatentable over Zangerle. 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Franklin on June 3, 2022.
The application has been amended as follows: 
Clam 15 currently recites "wherein dimensions and geometric aspects of the plurality of detachable heads comprise are variable for achieving different desired inhalation resistances.", ln 3-5 shall now read --wherein the plurality of detachable heads comprise dimensions and geometric aspects that are variable for achieving different desired inhalation resistances.--.

Claim 16 currently recites "wherein the device is manufactured from a polymeric material, the specification of which is adjustable to manufacturing capabilities of the manufacturer.", ln 3-4 shall now recite --wherein the device is manufactured from a polymeric material.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Zangerle (U.S. Pub. No. 2010/0242960) discloses a dry powder inhaler (¶¶ 0010, 0012) comprising a detachable head (900; Fig. 1F, 1G, 5A-5E; ¶¶ 0121-0123, 0181) comprising a mouthpiece (920; Fig. 1F, 1G, 5A-5E) for placement into a mouth of a patient (¶ 0184), a medicament intake orifice (922; 1F, 1G, 5A-5E) for discharging the dry powder inhalation medicine into the mouth of the patient (¶¶ 0104, 0122, 0177, a protrusion (911; Fig. 5A-5B) for sliding connection of each detachable head onto a base (100, 150, 910; Fig. 1F, 1G; ¶ 0121) via corresponding notches (109; Fig. 3A; ¶ 0153) carried by the base (Fig. 1F, 1G; ¶ 0121), and a mesh (925; Fig. 5E; ¶¶ 0123, 0181; Examiner notes: Zangerle discloses the element 925 as a screen.) is provided, at the bottom of the detachable head (Fig. 5E), that contributes to improved medicament aerosolisation and dispersion (¶¶ 0123, 0181; Examiner notes: Zangerle discloses that element 925 de-agglomerate the powder).
Zangerle fails to disclose or render obvious the dry powder inhaler wherein the detachable head is one of a plurality of detachable heads which are each interchangeably attachable to a base of the device and wherein the mesh of each of the plurality of detachable heads is configured to facilitate a level of air flow resistance therethrough that is different than a level of air flow resistance through the meshes of the others of the plurality of detachable heads, as recited in independent claim 10. 
Prior art of record Ambrosio et al. (U.S. Patent No. 5,394,868), Colosio (U.S. Pub. No. 2015/0283338), and Smith et al. (U.S. Patent No. 6,089,228) alone or in combination fail to remedy the deficiencies of Zangerle. 
Therefore, independent claim 10, and claims 11-19 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785